Citation Nr: 0210070	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  97-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis, to include types A and C, and if so, whether 
service connection for this disability is warranted.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1976 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 RO decision which determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for hepatitis A, and which 
denied service connection for hepatitis C.  The veteran 
appealed.

Historically, a claim for service connection for hepatitis 
(of any type) was previously denied by the RO in July 1982, 
and in March 1988 and May 1990 the RO denied applications to 
reopen the claim. These decisions were not appealed and 
became final.

When this case was first before the Board in July 1999, the 
Board found that additional development was warranted in an 
effort to assist the veteran in completing his application to 
reopen the claim for service connection for hepatitis.  
Additional development has been completed, and there has been 
substantial compliance with the Board's remand.  The issue is 
now ready for appellate adjudication.  

The veteran testified at hearings before the RO hearing 
officer in August 1997, and before the Board in June 2002.  
Copies of both transcripts are of record.


FINDINGS OF FACT

1. By an unappealed July 1982 rating decision, service 
connection for hepatitis was denied.  The veteran did not 
appeal.  Subsequent applications to reopen the claim were 
denied and not appealed, most recently in May 1990.

2. Since the May 1990 RO decision, VA has received evidence 
not previously of record that is relevant to the claim, 
and so significant that it must be considered in order to 
fairly decide the merits of the claim.

3. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained to the extent feasible 
and associated with the claims file.

4. Hepatitis A was incurred in service, but healed without 
residual disability.

5. Hepatitis C was incurred many years after service and is 
not related to the hepatitis A in service.


CONCLUSIONS OF LAW

1. The unappealed May 1990 RO rating decision, denying the 
application to reopen the claim for service connection for 
hepatitis, is final. 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1982).

2. New and material evidence has been submitted for the 
purpose of reopening the claim of entitlement to service 
connection for hepatitis.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.303 (2000).

3. Chronic hepatitis, including types A and C, was neither 
incurred in nor aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103(A), 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board is satisfied that all relevant facts regarding the 
Board's remand, and the service connection claim have been 
properly developed to the extent feasible, and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).

There is no indication of additional, existing evidence 
outstanding that is necessary for adjudication, or that would 
affect the outcome of this issue on appeal, and the Board 
finds that the evidence of record is adequate to decide the 
case.  Moreover, there has been substantial compliance with 
the remand, and mandates of the VCAA and implementing 
regulations. 

In this regard, the Board notes that during the course of 
this appeal the RO obtained all pertinent VA and private 
treatment records identified by the veteran.  By virtue of 
the rating decisions, statement of the case, and supplemental 
statements of the case, as well as other notices issued 
during the pendency of the appeal, including a specific VCAA 
notice dated in January 2002, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and the basis for denial of the claim.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  Also, 
the veteran and his representative have been notified of what 
is needed to substantiate the claim.

Additionally, the veteran was provided with several medical 
examinations before and after the Board's remand, for 
assessment of his disability.  The RO has made repeated 
attempts to complete additional development as instructed by 
the remand, and the Board finds that the RO's attempts are 
adequate.

Where there has been substantial compliance with the VCAA, a 
remand for further review in light of the legislation and 
implementing regulation would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1994); See also, Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Finality/New and Material Evidence

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b), to review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The question now presented is whether new and material 
evidence has been submitted since the May 1990 rating 
decision.  38 C.F.R. § 3.156(a); Manio, supra.  For evidence 
to be deemed new, it must not be cumulative or redundant; to 
be material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether it shows 
that the veteran has hepatitis due to an incident of 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
revised regulations under 38 C.F.R. § 3.156(a) only apply to 
claims to reopen received on or after August 29, 2001, and 
are thus inapplicable to the present claim.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Finally, if new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the claim, 
but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5103A (West Supp. 2001) has been fulfilled.

The evidence of record at the time of the May 1990 RO rating 
decision consisted of statements from the veteran to the 
effect that hepatitis was incurred in service; service 
medical records showing hepatitis diagnosis and treatment; 
and VA examinations of January 1979, February 1979, July 1981 
and July 1982, including laboratory studies.

The evidence submitted since the RO's initial denial in July 
1982, which was based on a lack of evidence of hepatitis or 
hepatitis residuals after service, includes VA outpatient 
notes from November 1987 showing slightly increased liver 
function tests; December 1987 VA outpatient note showing 
reports of a blood transfusion post motor vehicle accident 
(MVA) in 1986/1987 and liver function tests (LFTs); December 
1988 to March 1989 private hospitalization records and 
negative hepatitis screen; and December 1989 to March 1990 VA 
records showing treatment for alcohol dependence.  Since the 
May 1990 rating decision, VA has received October 1995 VA 
orthopedic treatment notes showing HBsAg negative, and 
hepatitis C positive; May 1996 VA examination reporting a 
transfusion post-motor cycle accident (MCA) in September 
1988; October 1999 liver biopsy showing liver disease; 
testimony and statements from the veteran; and medical 
opinions from a private nurse and private physician to the 
effect that hepatitis A and non-A/non-B hepatitis in service 
are related to the current hepatitis C.

The Board finds that the evidence is certainly new, as it was 
not of record at the time of the RO's May 1990 rating 
decision, and is not cumulative or redundant.  It is material 
because it shows the veteran has hepatitis, and includes 
competent opinion relating that hepatitis to service.  
Therefore the new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.

Because the Board has determined that new and material 
evidence has been added to the record since the RO's May 1990 
rating decision, the veteran's claim for service connection 
for hepatitis is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).  As the RO has already considered 
the issue on the merits, it would serve no purpose to return 
the case to the RO for adjudication, and the Board may 
proceed to address the merits of the case without prejudice 
to the veteran.


II. Service Connection for Hepatitis

Factual Background

The veteran's service medical records show that he was 
hospitalized in May 1978.  On admission, there was jaundice 
and scleral icterus.  Blood tests of liver enzymes showed 
elevated values for SGOT, and HAA test was negative.  The 
discharge diagnosis was viral hepatitis, with a negative HAA 
test.

In mid-August 1978, the veteran reported a loss of appetite 
and constant fatigue and was again hospitalized after the 
examiner noted that urine tested positive for bile, and there 
was complete prodrome for hepatitis. During hospitalization, 
multiple HAA tests were positive, and blood tests of liver 
enzymes showed elevated values for SGOT.  Diagnosis was 
persistent viral hepatitis.

In October 1978, he was air-evacuated to Walter Reed Army 
Medical Center (WRAMC) in the United States, for further 
evaluation.  On the transfer records, the examiner noted that 
"the patient's condition was that of a persistent hepatitis, 
and in light of the positive HAA, chronic active liver 
disease should be considered."  The veteran was transferred 
to WRAMC for further evaluation to include a liver biopsy if 
indicated at that time.  No subsequent service medical 
records relate to hepatitis.

A November 1978 Separation/ MEB/PEB medical board examination 
at WRAMC shows right upper quadrant tenderness to palpation.  
Serology tests show HAA positive.  SGOT is noted as 11, and 
bilirubin 1.1; inflamed liver is noted on October 1978 chest 
x-ray.  Separation orders show the veteran was discharged by 
a medical board in November 1978.

The veteran underwent VA examination in January 1979, two 
months after discharge.  On examination, the liver was tender 
to percussion and enlarged 2&1/2 inches.  There was total 
liver dullness and he complained of easy fatigability.  The 
examiner noted a provisional diagnosis of recurrent hepatitis 
and he was referred to the gastrointestinal (GI) clinic for 
liver evaluation.

On February 1979 GI clinic consult, the veteran complained of 
fatigue and decreased ability to work.  He reported no 
jaundice since discharge from military service in November 
1978.  He reported a history of hepatitis the previous year, 
HBsAg positive throughout the summer to November 1978.  The 
abdomen was soft with mild tenderness of rounded liver edge.  
January 1979 laboratory tests revealed bilirubin 0.8, SGOT 
16.  Diagnosis was liver disease.

The examiner opined that because the January 1979 liver 
function tests were normal, the veteran might have had a 
prolonged hepatitis that may have resolved.  The examiner 
indicated that to answer these questions required the biopsy 
results from WRAMC and repeat testing of HBsAg, and depending 
on the results, the veteran may need repeat liver biopsy.  A 
diagnosis was deferred pending testing.  A March 1979 note 
indicates that the veteran refused a liver biopsy or to 
follow-up.  It appears that the examiner never received the 
results of liver biopsy from WRAMC.

In January and March 1981, the veteran submitted statements 
asserting that he was diagnosed with type A hepatitis and 
type HAA positive viral hepatitis in 1978, and that a liver 
biopsy performed at WRAMC confirmed "damaged and 
deteriorating liver disease."

On July 1981 VA examination the veteran complained of 
weakness, and that since January 1979 examination, he had two 
episodes of scleral icterus and dark urine for which he did 
not seek medical attention.  The examiner noted that the 
liver was enlarged by 1 cm, with tenderness to palpation in 
the RUQ and positive liver pinch.   There was no weight loss, 
but tiredness persisted.  The examiner noted that there was 
possible chronic active hepatitis from the reported recurrent 
episodes of scleral icterus, dark urine and easy fatigue.  
January 1979 liver function tests were noted as normal and 
the veteran was referred to GI liver clinic for evaluation.

In a July 1981 GI clinic consultation for evaluation of 
chronic hepatitis or cirrhosis, the examiner noted that there 
was no icterus.  There was +/- tenderness over the liver.  
The examiner opined that "there is little evidence to 
support chronic active hepatitis secondary to HBV [hepatitis 
B virus].  Normal liver function tests and loss of surface Ag 
imply clearance of the virus.  I doubt this pt has chronic 
liver dz."

July 1981 laboratory studies noted the urine as clear, HAA 
was positive, SGOT at 11 and bilirubin at 0.4.  The examiner 
suggested that the SMRs from WRAMC be obtained and anti HBs, 
anti HBc, and other tests be run.  The examiner noted that if 
there were any possibility of liver disease, a liver biopsy 
should be done.  August 1981 lab studies for Hepatitis A 
antibody was negative.

In an October 1981 treatment note, the same VA examiner who 
performed the July 1981 liver consult opined that "given 
normal physical exam and normal biochemical tests done in 
July 1981 and negative HBsAg it is extremely unlikely that he 
has any chronic liver disease.  Short of liver biopsy, we 
have no objective data that he has liver disease."  The 
examiner further stated that the veteran had refused a liver 
biopsy to determine whether he had chronic liver disease, and 
noted that the veteran "realizes we have no objective data 
of liver disease (chronic) and that by declining liver 
biopsy, his disability claim for liver disease is likely to 
be declined."

In June 1982, the veteran underwent VA orthopedic 
examination, with complaints of dark urine "once in a 
while."  The examiner noted that the veteran's condition 
from July 1981 remained unchanged, except that he had 
developed a problem of "excessive alcohol ingestion."  
Liver discomfort was observed, with liver dullness. The 
examiner noted that October 1981 GI clinic notes showed 
negative physical examination and liver tests and precluded 
the need for a liver biopsy.  June 1982 laboratory studies 
showed hepatitis A Antibody as negative; HAA positive; SGOT 
was 39, and bilirubin was 0.5.  It was noted that the veteran 
was currently hospitalized for alcohol abuse, and the 
examiner stated that the veteran's "current alcohol problem 
may lead to liver-related problems in future, secondary to 
alcohol use."  Diagnosis was history of hepatitis.  A July 
1982 rating decision denied service connection for hepatitis.  
The veteran did not appeal.

In November 1987, the veteran submitted VA outpatient 
treatment notes showing complaints of abdominal tenderness 
and enlarged liver.  In a December 1987 VA outpatient 
progress note, the examiner noted that the veteran had 
received a blood transfusion one year prior, in 1986, after a 
motor vehicle accident.  The examiner reported a history of 
hepatitis (unspecified type).  The veteran denied heavy 
alcohol or intravenous drug use.

In December 1987, the same examiner noted that liver function 
tests showed SGOT slightly elevated, SGPT in 90 range.  The 
examiner noted that no stigmata of chronic liver disease were 
shown, and the etiology of the mild transaminitis was 
unclear. The examiner opined that recent fatigue and weight 
loss may be due to a chronic liver process which may be 
related to chronic intermittent right upper quadrant (RUQ) 
discomfort.  No evidence of chronic liver disease was present 
by examination, although, by history, there was liver 
scarring.  Thus there was a need to consider chronic non-
A/non-B due to the 1986 blood transfusion, or misdiagnosis in 
service.  The examiner opined that hepatitis C was possible 
given arthralgias; and there was a good possibility of 
alcohol related chronic liver disease.  It was unlikely, 
although possible that the liver condition was medication or 
toxin related.  WRAMC 1978 liver biopsy results were 
requested, and further tests recommended.

Later in December 1987, the same examiner noted that liver 
function tests (LFTs) and hepatitis serological studies were 
all essentially negative.  The impression was that, most 
likely, there was resolved alcohol fatty liver and/or mild 
hepatitis, and underlying chronic liver disease could not be 
ruled out despite negative lab tests, given the prior liver 
biopsy.  Non-A/non-B virus was possible.  LFTs were to be 
repeated in four months.

December 1988 private hospital treatment notes show admission 
at New Britain General Hospital (NBGH), with diagnoses of 
facial droop and left cerebrovascular accident.  The examiner 
noted that the veteran had been recovering from a September 
1988 motor cycle accident (MCA), in which he sustained 
multiple facial and body lacerations, cerebral contusions, 
and fracture of the right arm, hand and shoulder.

Toxicology and hepatitis screens were noted as negative, and 
tenderness to deep palpation on the right upper quadrant with 
guarding was noted.  The examiners concluded that the veteran 
had suffered an embolic event secondary to the presence of 
the left carotid artery dissection.  

On March 1989 private hospitalization at NBGH for left 
carotid angiogram and heparin drip, the examiner noted that 
past medical history was significant for admission to 
Hartford Hospital in September 1988 after a MCA.  The veteran 
also reported a prior MCA in 1986.  A history of viral 
hepatitis was noted.  Urine was clear on laboratory tests.  
The abdomen was soft and nontender with positive bowel sounds 
and no hepatosplenomegaly.

December 1989 through March 1990 VA outpatient progress notes 
show alcohol dependence and treatment in VA alcohol 
rehabilitation treatment program.  A March 1990 VA treatment 
note indicates that the veteran has a history of hepatitis 
with current "liver problem."

September 1995 VA orthopedic pre-op treatment notes report 
laboratory findings of HepBsAG negative, and Hepatitis C 
positive.  Later in October 1995, the veteran sought to 
reopen his claim for hepatitis.

On May 1996 VA examination, it was noted that the veteran had 
a stroke in 1988 after a MVA at which time he received a 
blood transfusion.  The examiner opined that Hepatitis C was 
"most probably due to blood transfusion, status post motor 
vehicle accident."

In July 1999, the Board remanded the case for the RO to 
obtain medical records of a motor cycle accident (MCA) 
reported by the veteran as occurring in 1986, in which he 
reportedly received a transfusion; Hartford Hospital records 
for a motor vehicle accident (MVA) occurring in September 
1988; service medical records of treatment for hepatitis 
(including liver biopsy) in 1978, at Walter Reed Army Medical 
Center (WRAMC) prior to discharge from military service; VA 
examination of current hepatitis; and a medical opinion as to 
its relatedness to in service hepatitis.

In August 1999, the RO requested that the veteran submit 
information on the hospitals where he has been treated after 
the 1986/87 and 1988 motor cycle accidents.  Attempts to 
secure additional hospital records, by obtaining information 
from the veteran as to these accidents, have been 
unsuccessful.

A private October 1999 liver biopsy at NBGH reflects findings 
of moderate portal inflammation with mild piecemeal necrosis 
and mild parenchymal injury with trichrome stain showing mild 
fibrosis but no evidence of cirrhosis.  September 1998 to 
September 2001 VA GI/Liver clinic outpatient progress notes 
show the veteran has been followed for hepatitis C.  The 
liver clinic examiner deferred offering an opinion as 
required in the Board's remand, pending receipt of the much 
requested 1978 biopsy results from WRAMC.

On VA examination in April 2001, with review of the claims 
file, the examiner recounted the veteran's reported history.  
Diagnosis was history of hepatitis A in service, blood 
transfusions and plasma transfusions, and alcohol abuse.  No 
opinion was offered as to the etiology of the current 
hepatitis and its relatedness to service.
The veteran was referred to the liver clinic.

An April 2002 letter from a private physician indicated 
current treatment for chronic hepatitis C infection.  The 
physician opined that it is "most probable" this was the 
etiology of the "nonA nonB chronic hepatitis" reportedly 
diagnosed on workup at Walter Reed Hospital in 1978.  No 
basis for the opinion was provided.

Finally, in hearings before the RO and the Board in August 
1997 and June 2002, respectively, the veteran testified to 
the effect that he was told he had HAA positive chronic 
active hepatitis in service, has had occasional dark urine 
and light stools since leaving the service, and is a 
'carrier' of hepatitis C since discharge from military 
service in 1978.

As to motor vehicle accidents, he testified to having one in 
1986 or 1987, and also in 1988.  As to transfusions, in his 
August 1997 testimony, he first stated he was unsure as to 
whether he had any transfusions after his accident in 1986, 
then denied having any transfusion in 1986 as reported in the 
December 1987 VA treatment note.  In his June 2002 hearing 
before the undersigned, he testified that he had had no blood 
transfusions.

Analysis

Service connection will be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Establishing 
"direct" service connection for a disability which has not 
been clearly shown in service requires evidence sufficient to 
show (1) the existence of a current disability; (2) the 
existence of a disease or injury in service; and (3) a 
relationship or connection between the current disability and 
a disease contracted or an injury sustained during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (internal citations omitted).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. 5107; 38 C.F.R. 3.102. In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

The veteran essentially contends that the current hepatitis C 
is the result of either undiagnosed or misdiagnosed nonA nonB 
hepatitis incurred in service, now identified as hepatitis C.  
He asserts continuing symptoms of dark urine and light stools 
since discharge from service.

Throughout the appeal, the RO has repeatedly attempted to 
obtain records of the veteran's biopsy at WRAMC, with no 
success.  However, the Board observes that the biopsy was 
recommended if indicated to rule out chronic active liver 
disease, and adequate hepatitis serology is shown in lab 
studies of record. 

In this regard, the Board notes that August 1978 clinical 
records of transfer to WRAMC show a diagnosis of hepatitis, 
viral, HAA positive, persistent, rule out chronic active 
liver disease (type of hepatitis unspecified).  September 
1978 WRAMC MEB/PEB Medical Report shows serological tests of 
HAA positive hepatitis, with inflamed liver on chest x-ray.  
No diagnosis of chronic active hepatitis is in the record.

In a January 1981 statement, the veteran indicated that he 
was told in 1978 that his liver biopsy showed "damaged and 
deteriorating liver disease."  Additionally in July and 
October 1981 VA liver consult notes, the examiner noted that 
"short of biopsy we have no objective data that he has liver 
disease."  

Although in July 1981, the veteran complained of dark urine, 
scleral icterus and tenderness in the liver, the examiner 
noted that liver function tests (LFTs) were normal in 1979 
and normal in July 1981.  July 1981 examination revealed that 
there was no icterus, and laboratory studies showed HBsAg 
(hepatitis B surface antigen) was then negative.  The 
examiner noted an opinion that "[a]t present, there is 
little evidence to support CAH [chronic active hepatitis] 
secondary to HBV in this [patient].  Normal LFT's [and] loss 
of surface Ag imply clearance of the virus.  I doubt this pt 
has chronic liver dz." See Report of GI Clinic consultation 
dated July 30, 1981.  Notably, the examiner identified the 
veteran's hepatitis as HBV (hepatitis B virus), and advised 
that absent a liver biopsy at that time, there was no way of 
verifying his claims of liver disease.  In an October 1981 
note, the same examiner concluded that given the normal 
physical examination and negative tests done in July 1981, it 
was "extremely unlikely" that the veteran had any chronic 
liver disease.  See also "Concerning [the veteran]" note 
dated October 22, 1981.

The overall weight of the evidence is to the effect that the 
veteran had hepatitis B infection in service, as identified 
by the examiner, tested as HAA+ with HBsAg+ tests.

Favoring the veteran's position is a December 1987 treatment 
note in which the examiner opined that subjective complaints 
of liver tenderness and enlargement could be the result of 
misdiagnosis of in-service non-A/non-B, or a new hepatitis C 
infection from the reported post 1986/1987 MVA transfusion, 
despite the negative hepatitis serological studies.  The 
examiner also noted a "good possibility" of alcohol related 
chronic liver disease, noting there was a problem of 
"excessive alcohol ingestion" by the veteran at that time.

The record is somewhat contradictory as regards the veteran's 
alleged transfusions, since the veteran testified in August 
1997 to being unsure of a reported transfusion in 1986/1987, 
and more recently, in his April 2002 testimony before the 
Board, denied any post-discharge transfusions.  The Board 
finds both the favorable but speculative medical opinion of 
the December 1987 VA treatment note, and the veteran's denial 
of transfusions, to be outweighed by other evidence of 
record.

In this regard, laboratory studies from January 1979, July 
1981, October 1981, and June 1982 essentially show that the 
veteran had Hepatitis B virus in service ("HAA positive," 
or "HBsAg positive," which had resolved.  In January 1979 
testing, liver function tests were noted normal despite 
complaints of dark urine and liver symptoms, and biopsy to 
evaluate liver disease was refused.  Repeat testing in July 
1981 and October 1981 showed negative HBsAg stated by the 
examiner as indicative of virus clearance, and a negative 
Hepatitis A antibody test was shown in August 1981.  
Therefore, as of 1981, the VA examiner's opinion was that the 
veteran had no active hepatitis disease at that time.  His in 
service disease had resolved.  "Non-A/non-B" hepatitis was 
not identified.  Whether the veteran had residual chronic 
liver disease from the in-service hepatitis, or from some 
other etiology, was undetermined, but doubted.

December 1987 serological tests for hepatitis were again 
noted as negative, and a December 1988 hepatitis screen 
during private hospitalization was noted as negative.  
Therefore, as of December 1988, it appears that the veteran 
showed no presence of hepatitis of any type.  Notably, there 
are no complaints of record related to hepatitis, from June 
1982 until November / December 1987, when LFTs showed slight 
elevation.  At that time, excessive alcohol intake was noted.

The Board has considered the veteran's statements and 
testimony, and finds that while the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion 
letter from the veteran's physician ascribing the etiology of 
current hepatitis C to non-A/non-B chronic hepatitis 
"diagnosed on workup at WRAMC in 1978," is not entitled to 
any weight because it assumes a fact not in the record.  That 
is, that non-A/non-B hepatitis was diagnosed in service 
during the Walter Reed hospitalization.  The only source of 
that information is the veteran.  The veteran is not 
competent to relate a diagnosis or otherwise what he was told 
by a doctor.  See Warren v. Brown, 6 Vet. App. 4 (1993), and 
Robinette v. Brown, 8 Vet. App. 69 (1994).  On the other 
hand, an April 2002 VA examination relating hepatitis C to a 
post-service transfusion is entitled to weight because it 
relies on a fact-the post-service transfusion-which the 
Board finds to be true, because the veteran is competent to 
assert that it occurred, and he did so to more than one 
examiner at different times(though he now denies it).

The Board observes that HBsAg lab test is shown as negative 
in July 1981 and October 1981 lab studies, is again shown as 
negative in September 1995 VA orthopedic lab notes, 
indicating clearance of the in service hepatitis virus in the 
intervening post-service years.  For the above reasons, the 
Board finds the May 1996 VA examination to contain the most 
persuasive opinion in the record: that the current hepatitis 
C is most probably the result of post-service blood 
transfusion.

After consideration of all the evidence, the Board finds by a 
preponderance that current hepatitis C diagnosed in 1995 is 
due to an intercurrent cause, and is unrelated to the 
hepatitis infection incurred in service.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis, to include 
types A and C, is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

